Citation Nr: 1139083	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for hypertensive cardiovascular disease, to include as due to Agent Orange exposure or as secondary to the service-connected diabetes mellitus Type II.

2.  Entitlement to an increased rating for residuals of a fracture of the right femur with right hip impairment and patellofemoral syndrome of the right knee, rated as 10 percent disabling prior to February 10, 2011, and as 30 percent disabling from that date.

3.  Entitlement to initial rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2009 the Veteran and A.M. testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is associated with the claims files.

In August 2009 the Board issued a decision that granted service connection for a low back disability.  The Board's action remanded the issues of service connection for hypertensive cardiovascular disease and entitlement to a higher evaluation for the service-connected right femur disability for further development.

The Board's action in August 2009 noted that the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  


REMAND

The Board's decision in August 2009 granted service connection for a back disability.  The originating agency issued a rating decision in March 2010 that implemented the Board's decision and granted an initial rating of 20 percent, effective from March 31, 2005.  The Veteran filed a timely notice of disagreement (NOD) in July 2010 in regard to the initial rating, but it does not appear the originating agency has issued a Statement of the Case.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board further notes that the Veteran claims, in part, that service connection is warranted for his hypertension because it is related to his service-connected diabetes mellitus, type II.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The record reflects that the Veteran was afforded a VA examination in September 2008.  The examiner stated that hypertension is not caused by diabetes but can be aggravated by diabetes.  The examiner also stated that he could not determine the degree of aggravation without resorting to speculation.  The Board has not found this opinion to be adequate for adjudication purposes because the examiner did not provide an assessment of the probability that the Veteran's hypertension was aggravated by his diabetes mellitus, type II. 

With respect to the Veteran's femur disability, the Board notes that the disability has resulted in knee and hip impairment.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the functional impairment of the Veteran's right hip is separate and distinct from that involving the right knee.  Therefore, during the period prior to February 10, 2011, the originating agency should have separately rated the knee and hip components of the disability.  

The record reflects that while this case was in remand status, the originating agency granted service connection for arthritis of the right knee and right hip, assigned a 10 percent rating for each of the disabilities, and increased the rating for residuals of a fracture of the right femur with limitation of motion of the right hip and right patellofemoral syndrome to 30 percent.  All of the foregoing actions were made effective February 10, 2011.  Although the assignment of a 30 percent rating for residuals of a fracture of the right femur and the assignment of separate 10 percent ratings for arthritis of the right hip and right knee appear to be in violation of 38 C.F.R. § 4.14, the record before the Board does not show that the Veteran has appealed the ratings assigned for arthritis of the right hip or right knee so those ratings are not currently before the Board.     

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue to the Veteran and his representative an SOC on the issue of entitlement to an increased initial rating for the service-connected low back disability.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.

2.  The claims folders should be returned to the physician who performed the September 2008 VA examination of the Veteran.  The physician should be instructed to review the record and to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was chronically worsened by his service-connected diabetes mellitus, type II.  The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, the examiner must fully explain why he is unable to provide the required opinion.  If the September 2008 examiner is no longer available, the claims folders should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should assign separate ratings for the knee and hip components of the residuals of a fracture of the right femur during the period prior to February 10, 2011.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's hypertension and right femur claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


